Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 16, 2014                                                                  Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148617(54)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  KENNETH J. SPEICHER,                                                             Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148617
  v                                                          COA: 306684
                                                             Van Buren CC: 11-600857-CZ
  COLUMBIA TOWNSHIP BOARD OF TRUSTEES
  and COLUMBIA TOWNSHIP PLANNING
  COMMISSION,
             Defendants-Appellants.
  __________________________________________/

         On order of the Chief Justice, the motion of Outside Legal Counsel, PLC, and
  attorney Philip L. Ellison to file an amicus curiae brief is GRANTED. The brief
  submitted on September 5, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 16, 2014